Case 2:19-bk-16243-BR        Doc 93 Filed 07/02/19 Entered 07/02/19 19:25:10       Desc
                              Main Document     Page 1 of 3


 1    RAINES FELDMAN LLP
      Hamid R. Rafatjoo (State Bar No. 181564)
 2           hrafatjoo@raineslaw.com
      Carollynn H.G. Callari (Pro Hac Vice Pending)
 3           ccallari@raineslaw.com
      Stephen P. Farkas (State Bar No. 234060)
 4           sfarkas@raineslaw.com
      1800 Avenue of the Stars, 12th Floor
 5    Los Angeles, CA 90067
      Telephone:     310.440.4100
 6    Facsimile:     310.691.1367
 7    [Proposed] Attorneys for the Official Committee of
      Unsecured Creditors
 8

 9                            UNITED STATES BANKRUPTCY COURT

10             CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

11                                                Case No. 2:19-bk-16243-BR
     In re:
12                                                Chapter 11
     Secured Capital Partners, LLC,
13                                                DECLARATION OF JAMES I. VALENTINE
                   Debtor.                        IN SUPPORT OF OFFICIAL COMMITTEE
14                                                OF UNSECURED CREDITORS TO
                                                  MOTION OF HUGHES INVESTMENT
15                                                PARTNERSHIP, LLC AND MH HOLDINGS
                                                  II H, LLC TO DISMISS THE BANKRUPTCY
16                                                CASE
                                                  Date:        July 16, 2019
17                                                Time:        10:00 a.m.
                                                  Place:       Courtroom 1668
18                                                             255 E. Temple Street
                                                               Los Angeles, CA 90012
19
                                                  The Honorable Barry Russell
20

21

22

23

24

25

26

27

28
Case 2:19-bk-16243-BR       Doc 93 Filed 07/02/19 Entered 07/02/19 19:25:10                Desc
                             Main Document     Page 2 of 3


 1   I, James I. Valentine, hereby declare and state as follows:
 2          1.      I am over the age of eighteen (18) and a general partner in a private equity firm

 3   as well as provide financial advisory services to a variety of growth companies. I am a member

 4   and Chair of the Official Committee of Creditors Holding Unsecured Claims (the “Committee”)

 5   appointed in the above-captioned chapter 11 case. I make this declaration in support of the

 6   Objection of the Committee to the Motion of Hughes Investment Partnership, LLC and MH

 7   Holdings II H, LLC to Dismiss the Bankruptcy Case [Dkt. No. 40] (the “Motion to Dismiss”)

 8   filed by Hughes Investment Partnership, LLC and MH Holdings II H, LLC on June 19, 2019

 9   (the “Objection”). Unless otherwise defined herein, capitalized terms have the meanings

10   ascribed to them in the Objection.

11          2.      I have personal knowledge of the facts set forth herein and would and could

12   competently testify to these facts based on my own personal knowledge, or from review of the

13   files regularly maintained by the personnel of my office.

14          3.      Prior to the Petition Date, I provided consulting services to the Debtor. As of the

15   Petition Date, I have an unsecured claim in excess of $600,000 against the Debtor. The

16   Schedules filed by the Debtor acknowledge that a debt is owed to me.

17          4.      I am familiar with the proposed Plan and approve of its terms. As an unsecured

18   creditor of the Debtor, the worst outcome for me would be for this case to be dismissed. It

19   would be unduly burdensome to me, as an unsecured creditor, to have to pursue a separate

20   litigation and remedies to enforce my claims against the Debtor outside this chapter 11 context.

21   The time and expense involved would be significant. On the flip side, the proposal by

22   Committee and Debtor to conduct a Section 363 sale of the Debtor’s prize property to maximize

23   values and be able to make distributions in full to all holders of allowed claims, including my

24   claim, would be very beneficial.

25          5.      Accordingly, I support allowing the Debtor the opportunity to implement the

26   proposed Plan and request that the Court deny the Motion to Dismiss and not dismiss the case.

27

28

                                                      2
Case 2:19-bk-16243-BR         Doc 93 Filed 07/02/19 Entered 07/02/19 19:25:10               Desc
                               Main Document     Page 3 of 3


 1           I declare under penalty of perjury under the laws of the State of California and the United
 2   States of America that the foregoing is true and correct. Executed this 2nd day of July, 2019, at
 3   San Diego, California.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
     #48427694v2
